Exhibit 10.2
THE BON-TON STORES, INC.

RESTRICTED STOCK AGREEMENT
This is a Restricted Stock Agreement dated as of February 2, 2009 (“Agreement”),
between The Bon-Ton Stores, Inc. (the “Company”) and the undersigned
(“Grantee”). This Agreement is entered into pursuant to the provisions of the
Plan (as defined below) and in connection with a certain employment agreement
entered into by and between the Grantee and the Company as of February 1, 2009,
(the employment agreement, including all amendments thereto being referred to
herein as the “Employment Agreement”). This Agreement is intended to be
consistent with the Employment Agreement and specifically those provisions of
the Employment Agreement regarding the grant of “Restricted Shares,” and shall
be so interpreted. To the extent any provision hereof is inconsistent with the
provisions of the Employment Agreement, the provisions of the Employment
Agreement shall be given effect. To the extent the definition of any terms
defined in the Employment Agreement is modified from time to time by amendments
made to the Employment Agreement, the definition as in effect at the relevant
time shall apply for purposes of this Agreement.
1. Definitions. As used herein:
(a) “Date of Grant” means February 2, 2009, the date on which the Company
awarded the Restricted Stock.
(b) “Forfeiture Date” means any date as of which Grantee’s rights to all or any
portion of the Restricted Stock are forfeited pursuant to applicable provisions
of this Agreement.
(c) “Plan” means The Bon-Ton Stores, Inc. Amended and Restated 2000 Stock
Incentive and Performance-Based Award Plan, as amended from time to time.
(d) “Restricted Period” with respect to any shares of Restricted Stock means the
period beginning on the Date of Grant and ending on the Vesting Date for such
shares.
(e) “Vesting Date” with respect to any shares of Restricted stock means the date
set as a vesting date pursuant to Paragraph 2 hereof, or such earlier vesting
date as is otherwise provided herein.
All other capitalized terms used herein shall have the meaning set forth in the
Employment Agreement or in the Plan except to the extent the context clearly
requires otherwise. This Agreement is intended to be consistent with the terms
of the Plan and is subject in all regards to the terms of the Plan. In the event
of any inconsistency in the definition contained in the Employment Agreement and
that contained in the Plan, the definition in the Employment Agreement shall
control.

 

 



--------------------------------------------------------------------------------



 



2. Grant of Restricted Stock. Subject to the terms and conditions set forth
herein and in the Plan, the Company grants to Grantee one hundred thousand
(100,000) shares of the Company’s Common Stock, par value $.01 (the “Restricted
Stock”). All of the Restricted Stock shall vest on April 30, 2011, provided
that, on such applicable Vesting Date, Grantee is, and has continuously been, an
employee of the Company or an Affiliate of the Company during such shares’
Restricted Period. In lieu of vesting of the Restricted Stock on the Vesting
Dates noted above, the Restricted Stock shall become fully vested: (i) if
Grantee’s employment is terminated by the Company without Cause (as that term is
defined in the Employment Agreement) or if the Grantee resigns from his
employment with the Company or an Affiliate of the Company for Good Reason (as
that term is defined in the Employment Agreement), provided Grantee executes a
general release as required under applicable provisions of the Employment
Agreement; or (ii) in accordance with Paragraph 8 below in the event of a Change
of Control of the Company.
3. Restrictions on Restricted Stock. Subject to the terms and conditions set
forth herein and in the Plan, Grantee shall not be permitted to sell, transfer,
pledge or assign any Restricted Stock during such shares’ Restricted Period.
4. Lapse of Restrictions. Subject to the terms and conditions set forth herein
and in the Plan, the restrictions on Restricted Stock set forth in Paragraph 3
shall lapse on the Vesting Date.
5. Forfeiture of Restricted Stock. Subject to the terms and conditions set forth
herein and in the Plan, if Grantee’s employment with the Company or an Affiliate
of the Company terminates during the Restricted Period for any reason, such date
shall be the Forfeiture Date, and Grantee shall forfeit any Restricted Stock
still subject to restrictions as of the Forfeiture Date; provided, however, that
any shares required to be vested pursuant to the Employment Agreement by reason
of the Grantee’s termination of employment (i.e., discharge by the Company
without Cause or resignation for Good Reason, provided Grantee executes a
general release as required under applicable provisions of the Employment
Agreement), shall be treated as vested as of such termination of employment and
no Forfeiture Date shall be applicable to Grantee’s Restricted Stock under such
circumstances. Upon a forfeiture of any shares of Restricted Stock as provided
in this Paragraph 5, the shares of Restricted Stock so forfeited shall be
reacquired by the Company without consideration as of the Forfeiture Date.
6. Rights of Grantee. Except for the restrictions set forth in Paragraph 3,
during the Restricted Period Grantee shall have all of the rights of a
shareholder with respect to the Restricted Stock, including the right to vote
the Restricted Stock to the same extent that such shares could be voted if they
were not subject to the restrictions set forth in this Agreement.
7. Dividends on Restricted Stock. Any cash dividends payable with respect to the
Restricted Stock during the Restricted Period shall be paid to Grantee. Any
extraordinary dividends or dividends that are in the nature of a distribution of
shares or are otherwise equivalent to a stock split, shall be subject to the
same restrictions as apply to the Restricted Stock with respect to which such
extraordinary dividends or shares were issued and shall be forfeited in
accordance with Paragraph 5 unless the restrictions lapse in accordance with
Paragraph 4.

 

2



--------------------------------------------------------------------------------



 



8. Change of Control of Company. In the event of a Change of Control (as
defined, from time to time, in the Employment Agreement), the Restricted Stock
shall immediately become fully vested.
9. Notices. Any notice to be given to the Company shall be addressed to the
Controller of the Company at its principal executive office, and any notice to
be given to Grantee shall be addressed to Grantee at the address then appearing
on the personnel records of the Company or the Affiliate of the Company by which
he or she is employed, or at such other address as either party hereafter may
designate in writing to the other. Any such notice shall be deemed to have been
duly given when personally delivered, by courier service such as Federal
Express, or by other messenger, or when deposited in the United States mail,
addressed as aforesaid, registered or certified mail, and with proper postage
and registration or certification fees prepaid.
10. Securities Laws. The Committee may from time to time impose any conditions
on the Restricted Stock as it deems necessary or advisable to ensure that all
rights granted under the Plan satisfy the conditions of Rule 16b-3 promulgated
pursuant to the Securities Exchange Act of 1934, as amended.
11. Delivery of Shares. Upon a Vesting Date, the Company shall notify Grantee
(or Grantee’s personal representative, heir or legatee in the event of Grantee’s
death) that the restrictions on an installment of Restricted Stock have lapsed,
and shall, without payment from Grantee for such Restricted Stock, upon such
Grantee’s request deliver a certificate for such Restricted Stock without any
legend or restrictions, except for such restrictions as may be imposed by the
Committee, in its sole judgment, under Paragraph 10, provided that no
certificates for shares will be delivered to Grantee (or to his or her personal
representative, heir or legatee) until appropriate arrangements have been made
with the Company for the withholding of any taxes which may be due with respect
to such shares. The Company may condition delivery of certificates for shares
upon the prior receipt from Grantee of any undertakings which it may determine
are required to assure that the certificates are being issued in compliance with
federal and state securities laws. The right to payment of any fractional shares
shall be satisfied in cash, measured by the product of the fractional amount
times the Fair Market Value of a share on the Vesting Date.
12. Status of Restricted Stock. The Restricted Stock is intended to constitute
property that is subject to a substantial risk of forfeiture during the
Restricted Period, and subject to federal income tax in accordance with section
83 of the Internal Revenue Code (the “Code”). Section 83 generally provides that
Grantee will recognize compensation income with respect to each installment of
the Restricted Stock on the Vesting Date in an amount equal to the then fair
market value of the shares for which restrictions have lapsed. Alternatively,
Grantee may elect, pursuant to Section 83(b) of the Code, to recognize
compensation income for all or any part of the Restricted Stock at the Date of
Grant in an amount equal to the fair market value of the Restricted Stock
subject to the election on the Date of Grant. Such election must be made within
30 days of the Date of Grant and Grantee shall immediately notify the Company if
such an election is made. Grantee should consult his or her tax advisors to
determine whether a Section 83(b) election is appropriate.

 

3



--------------------------------------------------------------------------------



 



13. Administration. This Award has been granted pursuant to and is subject to
the terms and provisions of the Plan. All questions of interpretation and
application of the Plan and this Award shall be determined by the Committee. The
Committee’s determination shall be final, binding and conclusive.
14. Award Not to Affect Employment. Nothing herein contained shall affect the
right of the Company or any Affiliate to terminate Grantee’s employment,
services, responsibilities, duties, or authority to represent the Company or any
Affiliate at any time for any reason whatsoever.
15. Withholding of Taxes. Whenever the Company proposes or is required to
deliver or transfer shares in connection with this Award, the Company shall have
the right to (a) require Grantee to remit to the Company an amount sufficient to
satisfy any federal, state and/or local withholding tax requirements prior to
the delivery or transfer of any certificate or certificates for such shares or
(b) take whatever action it deems necessary to protect its interest with respect
to tax liabilities. In addition, Grantee shall have the right to have such
withholding tax requirements satisfied, either in whole or in part, by means of
a relinquishment back to, the Company of a number of shares as to which
Grantee’s interest is fully vested having a Fair Market Value equal to the
amount of such withholding tax requirements as Grantee indicates he wants to
meet by such means.
16. Governing Law. The validity, performance, construction and effect of this
Agreement shall be governed by the laws of the Commonwealth of Pennsylvania,
without giving effect to principles of conflicts of law.
17. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter herein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter, except
that the Employment Agreement shall control in the event of any inconsistencies
between this Agreement and the Employment Agreement.

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties, intending to be legally bound, have executed
this Agreement as of the day and year first above written.

            THE BON-TON STORES, INC.
      By:   /s/ Byron L. Bergren         Byron L. Bergren        President and
Chief Executive Officer            /s/ Anthony Buccina       Anthony Buccina   

 

5